DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pp.11-15, filed August 9, 2021, with respect to the rejection(s) of independent claim(s) 1 and 7 under 35 U.S.C. §103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly considered prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 30, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokota (US 2020/0132996) in view of Ambrus et al. (US 2017/0115488) further in view of Labbe et al. (US 2018/0286053).

claim 1 Yokota discloses a head-mounted display (HMD) (head mounted display 100 in Figure 1) comprising: 
one or more display panels having an array of light emitting elements (liquid crystal display and backlight – [0038]); 
a head tracking system (orientation sensor 64 in Figure 3 – [0045]); 
a processor (control unit 10 in Figure 3 which is a main processor – [0038]); and 
memory (memory 72 in Figure 3) storing computer-executable instructions that, when executed by the processor, cause the HMD to: 
send, to a host computer that is communicatively coupled to the HMD, first head tracking data generated by the head tracking system (head-mounted display notifies the rendering device of the current position-orientation information of the HMD – [0075]; note the rendering device is being interpreted as the host computer); 
receive, from the host computer, and based at least in part on the first head tracking data, pixel data associated with a first frame and extra data in addition to the pixel data (rendering device sending HMD frame data and dynamic metadata L2 – [0077-0079]), the extra data including: 
pose data indicative of a predicted pose of the HMD that was used by an application executing on the host computer to generate the pixel data (rendering device generates and sends frame data/image that is associated with predicted position-orientation information L2 – [0077-0079]); and 
determine, based at least in part on second head tracking data generated by the head tracking system, an updated pose that the HMD will be in at a time at which the light emitting elements will illuminate for the first frame (detecting the latest position-orientation information L3 of the head-mounted display – [0079]); 
apply, based at least in part on a comparison between the predicted pose and the updated pose, re-projection adjustments to the pixel data to obtain modified pixel data associated with the first frame (determines the difference between the latest position–orientation information and the predicted position-orientation information and performing re-projection based on the difference and generates an image that suits the latest position-orientation information – [0079-0081]); and 
present a first image on the one or more display panels based at least in part on the modified pixel data (generates an image that suits the latest position-orientation information – abstract, [0046]).
However, fails to explicitly disclose receive, from the host computer, and based at least in part on the first head tracking data, depth data associated with the first frame; and apply, based at least in part on the depth data, re-projection adjustments to the pixel data to obtain modified pixel data associated with the first frame; classify, based at least in part on the depth data, the pixel data as foreground pixels and background pixels; modifying the foreground pixels based at least in part on a first rate at which the re-projection adjustments are to be applied to the foreground pixels; and modifying the background pixels based at least in part on a second rate at which the re-projection 
In his disclosure Ambrus teaches receive, from the host computer, and based at least in part on the first head tracking data, depth data associated with the first frame (remote computer sending to virtual reality device an image with corresponding depth data – [0059]); and apply, based at least in part on the depth data, re-projection adjustments to the pixel data to obtain modified pixel data associated with the first frame (reprojection machine adjusts the received image according to differences between predicted future pose and updated tracked pose and further according to information included in the received depth data – [0059]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Ambrus into the teachings of Yokota because such incorporation allows virtual image rendering and display to be performed efficiently, independent of network transmission speed and/or remote computer rendering speed (par. [0059]).
However, fails to explicitly disclose classify, based at least in part on the depth data, the pixel data as foreground pixels and background pixels; modifying the foreground pixels based at least in part on a first rate at which the re-projection adjustments are to be applied to the foreground pixels; and modifying the background pixels based at least in part on a second rate at which the re-projection adjustments are to be applied to the background pixels, the second rate being less than the first rate.
In his disclosure Labbe teaches classify, based at least in part on the depth data, the pixel data as foreground pixels and background pixels (partitioning a 3D scene into 
It would have been obvious to a person with ordinary skill, before the effective filing date of the claimed invention, to incorporate the teachings of Labbe into the teachings of Yokota because such incorporation may save processing time, which in turn may reduce latency (par. [0127]).

Regarding claim 2 Yokota discloses the HMD of claim 1. However, fails to explicitly disclose the host computer is wirelessly coupled to the HMD; the first head tracking data is sent wirelessly to the host computer; and the pixel data and the extra data are received wirelessly from the host computer.
In his disclosure Ambrus teaches the host computer is wirelessly coupled to the HMD; the first head tracking data is sent wirelessly to the host computer; and the pixel data and the extra data are received wirelessly from the host computer (Figure 1 shows virtual reality device 100 and remote computer 102 connected through network 104 
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Ambrus into the teachings of Yokota because a person with ordinary skill has good reason to pursue the known options within his or her technical grasp if this leads to the anticipated success.

Regarding claim 3 Yokota discloses the HMD of claim 1, wherein the computer-executable instructions, when executed by the processor, further cause the HMD to: 
receive, from the host computer, second pixel data (viewpoint visual line setting unit which updates the user’s viewpoint position and visual line direction, an image generation unit which reads image data and generates an image seen in the visual line direction from the viewpoint position of the user wearing the HMD – [0053-0054]; note the updated visual line direction is used to generate the image seen in the visual line of the user, said generated image is being interpreted as the second pixel data); and
present a second image on the one or more display panels based at least in part on the second modified pixel data (generates an image that suits the latest position-orientation information – abstract, [0046]).

In his disclosure Ambrus teaches receive second depth data associated with a second frame (once the adjusted virtual image is displayed, the process described repeats, the pose prediction machine uses new current pose to predict a new future pose – [0034]; remote computer sending to virtual reality device an image with corresponding depth data – [0059]); and apply, based at least in part on the second depth data, second re-projection adjustments to the second pixel data to obtain second modified pixel data associated with the second frame (once the adjusted virtual image is displayed, the process described repeats, the pose prediction machine uses new current pose to predict a new future pose – [0034]; reprojection machine adjusts the received image according to differences between predicted future pose and updated tracked pose and further according to information included in the received depth data – [0059]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Ambrus into 
However, fails to explicitly disclose classify, based at least in part on the second depth data, the second pixel data as second foreground pixels and second background pixels; modifying the second foreground pixels based at least in part on the first rate; and refraining from modifying the second background pixels based at least in part on the second rate.
In his disclosure Labbe teaches classify, based at least in part on the second depth data, the second pixel data as second foreground pixels and second background pixels (partitioning a 3D scene into a plurality of layers including a foreground layer and a background layer by evaluating depth information in the scene – [0132]; Labbe teaches accounting for detected new poses – [0129]; foreground and background layers obtained from the depth information in the scene of the new pose is being interpreted as the second foreground pixels and the second background pixels); modifying the second foreground pixels based at least in part on the first rate; and refraining from modifying the second background pixels based at least in part on the second rate (Labbe teaches accounting for detected new poses – [0129]; updating the foreground layer at a first rate and the background layer being updated at a second frame rate, wherein the first frame rate is greater than the second frame rate – abstract, [0127, 0132, 0135]; foreground layers may be updated at a higher rate (e.g., 60fps) than a background layer (e.g., 15fps) – [0295]; note that by a foreground layer being updated at 60fps, once a new 
It would have been obvious to a person with ordinary skill, before the effective filing date of the claimed invention, to incorporate the teachings of Labbe into the teachings of Yokota because such incorporation may save processing time, which in turn may reduce latency (par. [0127]).

Claim 7 corresponds to the method performed by the head-mounted display of claim 1. Therefore, claim 7 is being rejected on the same basis as claim 1.

Claim 8 corresponds to the method performed by the head-mounted display of claim 2. Therefore, claim 8 is being rejected on the same basis as claim 2.

Claim 9 corresponds to the method performed by the head-mounted display of claim 3. Therefore, claim 9 is being rejected on the same basis as claim 3.

Regarding claim 30 Yokota discloses the HMD of claim 1. However, fails to explicitly disclose classifying the pixel data based at least in part on the depth data comprises classifying the pixel data as the foreground pixels, the background pixels, and a middle layer of pixels between the foreground pixels and the background pixels; and applying the re-projection adjustments to the pixel data based at least in part on the depth data further comprises modifying the middle layer of pixels based at least in part 
In his disclosure Labbe teaches classifying the pixel data based at least in part on the depth data comprises classifying the pixel data as the foreground pixels, the background pixels, and a middle layer of pixels between the foreground pixels and the background pixels (partitioning a 3D scene into a plurality of layers including a foreground layer, a background layer, and an intermediate layer - [0126-0127,0132], Figure 6 and 8); and applying the re-projection adjustments to the pixel data based at least in part on the depth data further comprises modifying the middle layer of pixels based at least in part on a third rate at which the re-projection adjustments are to be applied to the middle layer of pixels, the third rate being different than the first rate and the second rate (In Figure 6 the foreground layer 600c might be rendered at 15fps, the intermediate layer 600b is rendered at 15fps, and the background layer 600a is rendered at 5fps – [0127, 0132]).
It would have been obvious to a person with ordinary skill, before the effective filing date of the claimed invention, to incorporate the teachings of Labbe into the teachings of Yokota because such incorporation may save processing time, which in turn may reduce latency (par. [0127]).

Claim 32 corresponds to the method performed by the head-mounted display of claim 30. Therefore, claim 32 is being rejected on the same basis as claim 30.

Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokota (US 2020/0132996) in view of Ambrus et al. (US 2017/0115488) further in view of Labbe et al. (US 2018/0286053) further in view of Iyer et al. (US 2019/0384408).

Regarding claim 6 Yokota discloses the HMD of claim 1. However, fails to explicitly disclose receive, from at least one handheld controller that is communicatively coupled to the HMD, hand tracking data; and modify, based at least in part on the hand tracking data, the pixel data to include one or more virtual hands overlaid on a scene represented by the pixel data to obtain the modified pixel data associated with the first frame.
In his disclosure Labbe teaches receive hand tracking data (tracking hand motions in real-time – [0141]); and modify, based at least in part on the hand tracking data, the pixel data to include one or more virtual hands overlaid on a scene represented by the pixel data to obtain the modified pixel data associated with the first frame (Figure 6 shows the hands of the user being overlaid on the presented scene – [0126-0128]).
It would have been obvious to a person with ordinary skill, before the effective filing date of the claimed invention, to incorporate the teachings of Labbe into the teachings of Yokota because such incorporation may save processing time, which in turn may reduce latency (par. [0127]).
However, fails to explicitly disclose receive, from at least one handheld controller that is communicatively coupled to the HMD, hand tracking data.

It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Iyer into the teachings of Yokota because such incorporation enhances the experience of the user.

Claim 12 corresponds to the method performed by the head-mounted display of claim 6. Therefore, claim 12 is being rejected on the same basis as claim 6.

Claims 21-23 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ambrus et al. (US 2017/0115488) in view of Labbe et al. (US 2018/0286053).

Regarding claim 21 Ambrus discloses a method implemented by a head-mounted display (HMD) that includes one or more display panels, the method comprising: 
receiving, from a host computer, pixel data and depth data associated with a first frame (remote computer sending to virtual reality device an image with corresponding depth data – [0059]); 
applying, based at least in part on the depth data, re-projection adjustments to the pixel data to obtain modified pixel data associated with the first frame (reprojection machine adjusts the received image according to differences ; and  
presenting a first image on the one or more display panels based at least in part on the modified pixel data (display adjusted virtual image – step 124 in Figure 1).
However, fails to explicitly disclose classifying, based at least in part on the depth data, the pixel data as foreground pixels and background pixels; modifying the foreground pixels based at least in part on a first rate at which the re-projection adjustments are to be applied to the foreground pixels; and modifying the background pixels based at least in part on a second rate at which the re-projection adjustments are to be applied to the background pixels, the second rate being less than the first rate.
In his disclosure Labbe teaches classifying, based at least in part on the depth data, the pixel data as foreground pixels and background pixels (partitioning a 3D scene into a plurality of layers including a foreground layer and a background layer by evaluating depth information in the scene – [0132]); wherein the applying if the re-projection adjustments to the pixel data based at least in part on the depth data comprises: modifying the foreground pixels based at least in part on a first rate at which the re-projection adjustments are to be applied to the foreground pixels; and modifying the background pixels based at least in part on a second rate at which the re-projection adjustments are to be applied to the background pixels, the second rate being less than the first rate (updating the foreground layer at a first rate and the background layer being updated at a second frame rate, wherein the first frame rate is greater than the second frame rate – abstract, [0127, 0132, 0135]).


Regarding claim 22 Ambrus discloses the method of claim 21, wherein the pixel data and the depth data are received wirelessly from the host computer (Network 104 in Figure 1).

Regarding claim 23 Ambrus discloses the method of claim 21, further comprising: 
receiving, from the host computer, second pixel data and second depth data associated with a second frame (once the adjusted virtual image is displayed, the process described repeats, the pose prediction machine uses new current pose to predict a new future pose – [0034]; remote computer sending to virtual reality device an image with corresponding depth data – [0059]); 
applying, based at least in part on the second depth data, second re-projection adjustments to the second pixel data to obtain second modified pixel data associated with the second frame (once the adjusted virtual image is displayed, the process described repeats, the pose prediction machine uses new current pose to predict a new future pose – [0034]; reprojection machine adjusts the received image according to differences between predicted future pose and updated tracked pose and further according to information included in the received depth data – [0059]); and 

presenting a second image on the one or more display panels based at least in part on the second modified pixel data (display adjusted virtual image – step 124 in Figure 1).
However, fails to explicitly disclose classifying, based at least in part on the second depth data, the second pixel data as second foreground pixels and second background pixels; wherein the applying of the second re-projection adjustments to the second pixel data comprises: modifying the second foreground pixels based at least in part on the first rate; and refraining from modifying the second background pixels based at least in part on the second rate.
In his disclosure Labbe teaches classifying, based at least in part on the second depth data, the second pixel data as second foreground pixels and second background pixels (partitioning a 3D scene into a plurality of layers including a foreground layer and a background layer by evaluating depth information in the scene – [0132]; Labbe teaches accounting for detected new poses – [0129]; foreground and background layers obtained from the depth information in the scene of the new pose is being interpreted as the second foreground pixels and the second background pixels); wherein the applying of the second re-projection adjustments to the second pixel data comprises: modifying the second foreground pixels based at least in part on the first rate; and refraining from modifying the second background pixels based at least in part on the second rate (Labbe teaches accounting for detected new poses – [0129]; updating the foreground layer at a first rate and the background layer being updated at a second frame rate, wherein the first frame rate is greater than the second frame rate – abstract, [0127, 
It would have been obvious to a person with ordinary skill, before the effective filing date of the claimed invention, to incorporate the teachings of Labbe into the teachings of Ambrus because such incorporation may save processing time, which in turn may reduce latency (par. [0127]).

Regarding claim 28 Ambrus discloses the method of claim 21. However, fails to explicitly disclose the classifying the pixel data based at least in part on the depth data comprises classifying the pixel data as the foreground pixels, the background pixels, and a middle layer of pixels between the foreground pixels and the background pixels; and the applying of the re-projection adjustments to the pixel data based at least in part on the depth data further comprises modifying the middle layer of pixels based at least in part on a third rate at which the re-projection adjustments are to be applied to the middle layer of pixels, the third rate being different than the first rate and the second rate.
In his disclosure Labbe teaches the classifying the pixel data based at least in part on the depth data comprises classifying the pixel data as the foreground pixels, the background pixels, and a middle layer of pixels between the foreground pixels and the background pixels (partitioning a 3D scene into a plurality of layers including a foreground layer, a background layer, and an intermediate layer - [0126-0127,0132], 
It would have been obvious to a person with ordinary skill, before the effective filing date of the claimed invention, to incorporate the teachings of Labbe into the teachings of Ambrus because such incorporation may save processing time, which in turn may reduce latency (par. [0127]).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ambrus et al. (US 2017/0115488) in view of Labbe et al. (US 2018/0286053) further in view of Iyer et al. (US 2019/0384408).

Regarding claim 24 Ambrus discloses the method of claim 21. However, fails to explicitly disclose receiving, from at least one handheld controller that is communicatively coupled to the HMD, hand tracking data; and modifying, based at least in part on the hand tracking data, the pixel data to include one or more virtual hands overlaid on a scene represented by the pixel data to obtain the modified pixel data associated with the first frame.

It would have been obvious to a person with ordinary skill, before the effective filing date of the claimed invention, to incorporate the teachings of Labbe into the teachings of Ambrus because such incorporation may save processing time, which in turn may reduce latency (par. [0127]).
However, fails to explicitly disclose receiving, from at least one handheld controller that is communicatively coupled to the HMD, hand tracking data.
In his disclosure Iyer teaches receiving, from at least one handheld controller that is communicatively coupled to the HMD, hand tracking data (positional tracking of hand of user shown in Figure 1 using a token 106 which is located in a handheld device – [0054, 0055]; implementing hand tracking – [0065]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Iyer into the teachings of Ambrus because such incorporation enhances the experience of the user.

Claims 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ambrus et al. (US 2017/0115488) in view of Labbe et al. (US 2018/0286053) further in view of Yokota (US 2020/0132996).

Regarding claim 25 Ambrus discloses the method of claim 21. However, fails to explicitly disclose sending, to the host computer, first head tracking data generated by a head tracking system of the HMD, wherein the receiving of the pixel data associated with the first frame is based at least in part on the first head tracking data.
In his disclosure Yokota teaches sending, to the host computer, first head tracking data generated by a head tracking system of the HMD (head-mounted display notifies the rendering device of the current position-orientation information of the HMD – [0075]; note the rendering device is being interpreted as the host computer), wherein the receiving of the pixel data associated with the first frame is based at least in part on the first head tracking data (rendering device sending HMD frame data and dynamic metadata L2 – [0077-0079]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Yokota into the teachings of Ambrus because by such incorporation the sense of immersion in the video is further enhanced and the operability of applications such as games is further improved (par. [0002]).

Regarding claim 26 Ambrus discloses the method of claim 25. However, fails to explicitly disclose receiving, from the host computer, and based at least in part on the first head tracking data, pose data indicative of a predicted pose of the HMD that was used by an application executing on the host computer to generate the pixel data; and determining, based at least in part on second head tracking data generated by the head 
In his disclosure Yokota teaches receiving, from the host computer, and based at least in part on the first head tracking data, pose data indicative of a predicted pose of the HMD that was used by an application executing on the host computer to generate the pixel data (rendering device generates and sends frame data/image that is associated with predicted position-orientation information L2 – [0077-0079]); and determining, based at least in part on second head tracking data generated by the head tracking system, an updated pose that the HMD will be in at a time at which light emitting elements of the one or more display panels will illuminate for the first frame (detecting the latest position-orientation information L3 of the head-mounted display – [0079]), wherein the applying of the re-projection adjustments to the pixel data is further based at least in part on a comparison between the predicted pose and the updated pose (determines the difference between the latest position–orientation information and the predicted position-orientation information and performing re-projection based on the difference and generates an image that suits the latest position-orientation information – [0079-0081]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Yokota into the teachings of Ambrus because by such incorporation the sense of immersion in the 

Regarding claim 27 Ambrus discloses the method of claim 26. However, fails to explicitly disclose wherein the application executing on the host computer comprises a video game.
In his disclosure Yokota teaches the application executing on the host computer comprises a video game (game machine – [0035-0036]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Yokota into the teachings of Ambrus because by such incorporation the sense of immersion in the video is further enhanced and the operability of applications such as games is further improved (par. [0002]).

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ambrus et al. (US 2017/0115488) in view of Labbe et al. (US 2018/0286053) further in view of Martin et al. (US 2018/0336065).

Regarding claim 29 Ambrus discloses the method of claim 21. Ambrus further discloses illuminating light emitting elements of the one or more display panels (display panel including a backlight that includes light-emitting diodes – [0072]).
However, fails to explicitly disclose further comprising: outputting the modified pixel data to a frame buffer, wherein the presenting the first image on the one or more 
In his disclosure Martin teaches outputting the modified pixel data to a frame buffer, wherein the presenting the first image on the one or more display panels based at least in part on the modified pixel data comprises: scanning out the modified pixel data to the one or more display panels (the frame to be displayed will be read out in a scan line order from a buffer storing the frame to be displayed and provided to the display panel – [0005]; updated frames in the display buffer – [0014]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Martin into the teachings of Ambrus because a person of ordinary skill has good reason to pursue the known options within his or her grasp if this leads to an anticipated success.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokota (US 2020/0132996) in view of Ambrus et al. (US 2017/0115488) further in view of Labbe et al. (US 2018/0286053) further in view of Martin et al. (US 2018/0336065).

Regarding claim 31 Yokota discloses the HMD of claim 1. Yokota further discloses illuminating light emitting elements of the one or more display panels (liquid crystal display and backlight – [0038]; a person with ordinary skill in the art would know in order to display an image the backlight of a display must be illuminated)
 However, fails to explicitly disclose outputting the modified pixel data to a frame buffer, wherein presenting the first image on the one or more display panels based at 
However, fails to explicitly disclose outputting the modified pixel data to a frame buffer, wherein the presenting the first image on the one or more display panels based at least in part on the modified pixel data comprises: scanning out the modified pixel data to the one or more display panels.
In his disclosure Martin teaches outputting the modified pixel data to a frame buffer, wherein the presenting the first image on the one or more display panels based at least in part on the modified pixel data comprises: scanning out the modified pixel data to the one or more display panels (the frame to be displayed will be read out in a scan line order from a buffer storing the frame to be displayed and provided to the display panel – [0005]; updated frames in the display buffer – [0014]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Martin into the teachings of Yokota because a person of ordinary skill has good reason to pursue the known options within his or her grasp if this leads to an anticipated success.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103.  The examiner can normally be reached on M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MARIA E VAZQUEZ COLON/           Examiner, Art Unit 2482